Citation Nr: 1728766	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  04-16 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a stomach disorder, to include scars, due to a shell fragment wound.

2. Entitlement to service connection for residuals of a left tympanic perforation due to a shell fragment wound.

3. Entitlement to service connection for a dental disorder, claimed as mouth and gum disabilities, due to a shell fragment wound.

4. Entitlement to a rating in excess of 70 percent for service-connected post-traumatic stress disorder (PTSD) from November 15, 2013.

5. Entitlement to an initial compensable for service-connected left lateral trunk scar, residuals of shell fragment wound.

6. Entitlement to an initial compensable rating prior to June 28, 2008, and in excess of 10 percent thereafter, for service-connected left shoulder scar, residuals of shell fragment wound with tendonitis.

7. Entitlement to a total disability rating based on individual unemployability (TDIU).

8. Entitlement to service connection for residuals of a left scalp disorder, to include scars, due to a shell fragment wound.


REPRESENTATION

Veteran represented by:	Donald Anderson, Attorney for Veteran


WITNESSES AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  He served in the Republic of Vietnam, and his awards include the Combat Infantryman Badge and the Purple Heart.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2006, the Veteran testified at a Travel Board hearing before Veterans Law Judge (VLJ) Braeuer.  In November 2011, the Veteran testified at a Travel Board hearing before VLJ Flowers.  In January 2015, the Veteran testified at a Travel Board hearing before VLJ Auer.  Transcripts of all three hearings are associated with the claims file, and all three hearings addressed the issues listed on the title page.  

The Board notes that, in an October 2008 rating decision, the agency of original jurisdiction (AOJ) increased the Veteran's disability rating for his service-connected left shoulder scar, residuals of shell fragment wound with tendonitis to 10 percent, effective June 28, 2008.  However, the issue is still before the Board because he has not expressed satisfaction with the assigned rating, and he is presumed to seek the maximum available benefit for a disability.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board has recharacterized the issue to reflect the October 2008 rating decision.

These matters were remanded by the Board in October 2006, May 2009, May 2010, June 2012, and November 2016.

In the present case, the Board sent a letter to the Veteran in July 2016 informing him that the VLJ who conducted the November 2011 hearing was no longer employed at the Board. Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Because of the Court's holding in Arneson, the Board informed him that he had the option of having another hearing before a VLJ who would be assigned to the panel.  In August 2016, the Veteran requested a Travel Board hearing before another VLJ. The November 2016 remand directed the RO to schedule a Travel Board hearing for the Veteran's appeal.  He failed to report for the scheduled hearing in May 2017 without explanation, and has not requested a new hearing.  His hearing request is, therefore, deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for residuals of a left scalp disorder, to include scars, due to a shell fragment wound, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A current disability due to a stomach disorder has not been demonstrated at any time proximate to or during the appeal period.

2.  A current disability due to a perforated left tympanic membrane has not been demonstrated at any time proximate to or during the appeal period.

3.  The Veteran does not have dental condition for which compensation may be granted, nor does he have a dental condition or disability as a result of trauma during his active military service, and does not otherwise meet the requirements for service connection for the limited purpose of receiving VA outpatient dental treatment.

4. From November 15, 2013, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas as a result of intrusive memories, occasional flashbacks, dissociative reactions, psychological distress and marked physiological reactions to cues symbolizing the traumatic event, avoidance behaviors, persistent negative emotional state, feelings of detachment, irritable behavior and angry outbursts, daily hypervigilance, concentration difficulties, chronic sleep impairment, depression, and anxiety; without more severe manifestations that more nearly approximate total occupational and social impairment. 

5.  For the entire appeal period, the Veteran's left lateral trunk scar is stable, superficial, not painful, covers an area less than 39 square centimeters, and does not cause any functional limitation or limitation of motion of the trunk.  

6.  Since June 28, 2008, the Veteran's left shoulder scar is stable, superficial, not painful, and covers an area less than 39 square centimeters.  

7. Since August 10, 2006, the Veteran's left shoulder scar resulted in limitation of motion and functional limitation.

8. The preponderance of the evidence is against a finding that the Veteran is unable to obtain or maintain substantially gainful employment due solely to his service-connected disabilities.


CONCLUSION OF LAW

1. The criteria for service connection for a stomach disorder, to include scars, have not been met. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2. The criteria for service connection for a perforated left tympanic membrane have not been met. 38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

3. The criteria for service connection for a dental disorder for purposes of compensation and/or treatment purposes have not been met. 38 U.S.C.A, §§ 1110, 1721, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2016).

4.  From November 15, 2013, the criteria for a rating in excess of 70 percent for PTSD have not been met. 38 U.S.C. A §§ 1155, 5100, 5103 5103A, 5107, 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 (2016).

5.  For the entire appeal period, the criteria for an initial compensable rating for residuals of a left lateral trunk scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2016).

6.  Since June 28, 2008, the criteria for a rating in excess of 10 percent for residuals of a left shoulder scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7801, 7802, 7804, 7805 (2016).

7.  The criteria for a 10 percent rating for a left shoulder scar are met as of August 10, 2006. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.25, 4.118, 7800-7805 (2016).

8. The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA satisfied its duty to notify by a letter mailed to the Veteran in August 2002 for his claim.  

The notice of disagreement initiated the Veteran's claim for increased ratings for his PTSD and scars. The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). There is no duty to provide additional notice in this case. 

Relevant to the duty to assist, the Veteran's VA treatment records and private treatment records have been obtained and considered.  He has not identified or provided authorization to obtain any additional, outstanding records and neither he nor his representative has indicated that other outstanding records exist, though requests have been made by VA.   

The RO afforded the Veteran VA examinations in November 2002, March 2004, March 2005, May 2008, June 2008, September 2008, June 2010, and July 2016 to evaluate the nature and severity of his disabilities.  The Board finds that the VA examinations are adequate to adjudicate the appeal.  As discussed below, the examinations were based upon consideration of his pertinent medical history, his lay assertions and complaints, and describe his disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Veteran was attended three hearings with members of the Board during the course of this appeal.  He was offered a fourth hearing, accepted that offer, and did not appear for the scheduled hearing.  VA's obligation in this regard is satisfied.  

Furthermore, the Veteran has not alleged that his disabilities have worsened in severity since the most recent VA examination in July 2016. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). Thus, the Board finds that VA has fully satisfied its duty to assist.

II. Service Connection
      
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
      
	A. Stomach Disorder

The Veteran's service treatment records do not reflect that the Veteran had a stomach disorder or any pathology related to this condition. The post service evidence, to include VA outpatient treatment reports, also does not reflect that the Veteran suffers from this condition. 

In September 2008, the RO afforded the Veteran a VA examination for his stomach disorder.  He reported that shrapnel fragments remained in his stomach as a result of his exposure to an in-service rocket blast.  He denied experiencing difficulties with eating, digestion, heartburn, acid reflux, bowel dysfunction, weight change, or anemia.  The examiner noted some abdominal tenderness and found no clinical evidence of a stomach disorder.  Thus, the examiner opined that there was no evidence that the Veteran had any injury to his stomach related to his in-service shrapnel wound.  

At the January 2011 hearing, the Veteran testified that no fragments of shrapnel remained in his stomach.

In short, the Veteran has demonstrated no evidence of a stomach disorder or scars at any time since or proximate to the time that he filed his claim for service connection for this disability. Brammer v. Derwinski, 3 Vet. App. 223 (1992) (there must be current disability for a grant of service connection); See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); (holding that the requirement of a current disability is satisfied when the claimant has a disability at any time during the pendency of the claim, even if the disability at issue resolves prior to adjudication of the claim); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

With regard to the lay assertions of record, the Board recognizes that a layperson is competent provide evidence as to matters within his or her personal knowledge. See Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, such report must be weighed against the medical and other evidence-in this case, the lack of any medical evidence of a stomach disorder at any time since or proximate to the time that the Veteran filed his claim for service connection. Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  Furthermore, in this case, the Veteran has not reported any symptoms related to a stomach disorder.

Finally, to whatever extent any lay assertions are being advanced in an attempt to actually establish the presence of a stomach disorder that is related to service, these attempts must fail. Such complex medical matters are within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As neither the Veteran nor his representative are shown to have the appropriate medical training and expertise, neither is competent to render a probative statement as to the presence of a current disability due to a stomach disorder that may be related to service. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

For the foregoing reasons, the Board concludes that the claim for service connection for a stomach disorder must be denied. In reaching this decision, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


	B.  Left Tympanic Perforation

The Veteran contends that he experienced a perforated left ear drum in service.  The Veteran's service treatment records document his report of "ear, nose, or throat trouble" on separation examination in April 1969, the records do not show that Veteran had a perforated tympanic membrane or any pathology related to this condition at that time.  In light of the Veteran' status as a combat Veteran, the fact that he perforated the left tympanic membrane is conceded.  The post service evidence, to include VA outpatient treatment reports, do not show that the Veteran currently has uncompensated residuals associated with this in-service injury.  Most recently, a January 2017 VA treatment record noted that there was no evidence of tympanic membrane perforation.

In March 2004, a VA audiologist noted that the Veteran had experienced prior perforation of the left tympanic membrane, which had spontaneously healed.  VA audiological examination reports from March 2004, June 2008, and June 2010 have consistently identified normal tympanic membranes bilaterally, with no evidence of perforation.  

At the January 2011 hearing, the Veteran testified that he continues to experience pus in his left ear on a daily basis.  This symptom has not been verified on any physical examination.  

In short, the Veteran has demonstrated no evidence of a perforated left tympanic membrane at any time since or proximate to the time that he filed his claim for service connection for this disability. Brammer, supra; McClain, supra; see also Romanowsky, supra.

With regard to the lay assertions of record, the Board recognizes that a layperson is competent provide evidence as to matters within his or her personal knowledge-to include, as in this case, symptoms such as pus from service to the present time. See Washington, supra; Layno, supra. However, such report must be weighed against the medical and other evidence-in this case, the lack of any medical evidence of a perforated left tympanic membrane at any time since or proximate to the time that the Veteran filed his claim for service connection. Buchanan, supra.

Finally, to whatever extent the lay assertions are being advanced in an attempt to actually establish the presence of a perforated left tympanic membrane that is related to service, these attempts must fail. Such complex medical matters are within the province of trained medical professionals. See Jones, supra. As neither the Veteran nor his representative are shown to have the appropriate medical training and expertise, neither is competent to render a probative statement as to the presence of a current disability due to a perforated left tympanic membrane that may be related to service. See Jandreau, supra; Woehlaert, supra. 

For the foregoing reasons, the Board concludes that the claim for service connection for a perforated left tympanic membrane must be denied. In reaching this decision, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

	C.  Dental Disorder

In an April 2003 statement, the Veteran contended that small shrapnel fragments continued to surface in his mouth, causing extreme pain, dental issues, and scarring.  

The Veteran's service treatment records do not reflect any dental treatment.  A dental record dated in August 1969 shows that upon examination, the Veteran had multiple fillings, multiple restorable caries, and generalized periodontitis.  No soft tissue pathology was observed and this was noted.  

Other post-service evidence, to include VA outpatient treatment reports, shows no evidence of dental damage due to the trauma the Veteran has described.  

In May 2008, the RO afforded the Veteran a VA dental examination.  He reported that he had undergone numerous teeth extractions, due to periodontal disease and caries related disease.  The Veteran denied experiencing a shrapnel injury to his teeth during service.  The examiner noted that he had been struck by shrapnel on the left side of the face.  A panoramic radiograph showed a small shrapnel fragment in the maxillary region which was described as the soft tissue of the cheek.  Another "very small fragment" was noted in the inferior boder [border] of the left mandible.  The diagnoses included gingivitis, local periodontitis, and multiple caries lesions of his remaining teeth.  The examiner remarked that neither of the metallic fragments could be related to current or past dental disease.  Other significant findings included poor oral hygiene with generalized gingivitis, local periodontitis, and multiple carious lesions of remaining teeth.  

The Board notes that a February 2010 private medical opinion stated that the irritation and expulsion of shrapnel from the Veteran's gums may have caused some of his dental issues.  However, no rationale was provided to support this opinion.  Thus, it is afforded no probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

At the January 2011 hearing, the Veteran testified that he continued to feel the presence of shrapnel in his gums, which caused tenderness.  However, the fragments did not inhibit the functioning abilities of his mouth.

In the context of dental claims, the United States Court of Appeals for Veterans Claims (Court) has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381 (2015). Mays v. Brown, 5 Vet. App. 302 (1993). Thus, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as set forth in 38 C.F.R. § 17.161 (2016). See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision). 

Service connection for compensation purposes can be established only for the specific types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2016), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla. Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible. See Simmington v. West, 11 Vet. App. 41 (1998). For loss of teeth, bone loss through trauma or disease such as due to osteomyelitis must be shown for purposes of compensability. The loss of the alveolar process as a result of periodontal disease is not considered disabling. See Note to Diagnostic Code 9913, 38 C.F.R. § 4.150.

Based on the evidence of record, service connection is not warranted under 38 C.F.R. § 4.150, as there is no indication that the Veteran's claimed disorder involves anything similar to impairment to the mandible or bone loss in the maxilla or mandible region. He has never asserted nor does the evidence show actual bone loss or other maxillary impairment, nor has any treatment record indicated such impairment.  In fact, he denied experiencing any injury to his teeth due to shrapnel.  Thus, service connection may not be established for compensation purposes for missing or damaged teeth. Accordingly, the Board finds that entitlement to VA compensation benefits for a dental disorder is not warranted.

Next, the Board also considers whether service connection may be established for the purpose of outpatient dental treatment, based on the criteria set forth in 38 C.F.R. § 3.381. See Mays, supra; see Douglas, supra.

Service connection for purposes of outpatient dental treatment may be granted for a dental condition of any tooth and/or periodontal tissue shown by the evidence to have been incurred in or aggravated by service, so long as the veteran falls under one of a number of specific classifications: 

* Class I: Those having a service-connected compensable dental disability or condition; 
* Class II: Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, with at least 90 days of service during the Persian Gulf War or 180 days of other active service, and who applied for treatment within 180 days after release from active duty, or prior to September 30, 1981 with at least 180 days of service and who applied for treatment within a year of release from active duty; 
* Class II(a): Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma; 
* Class II(b): Homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C. 2062; 
* Class II(c): Those who were prisoners of war, as determined by the concerned military service department; 
* Class III: Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability; 
* Class IV: Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability; and 
* Class V: Those participating in a rehabilitation program under 38 U.S.C. chapter 31, and dental services as are professionally determined necessary for any of the reasons enumerated in § 17.47(g). See 38 U.S.C.A.§ 1712; 38 C.F.R. § 17.161 (2016).

Based on the evidence of record, service connection for purposes of outpatient dental treatment is not warranted, because the Veteran's condition cannot be categorized under any of the specific classes listed in 38 C.F.R. § 17.161. First, as discussed above, he does not have a dental condition or disability that may be service connected to either a compensable or noncompensable level. Moreover, the claim on appeal is the first time he has submitted a claim for dental benefits, and is many years later than the requisite time limits to submit such a claim. As such, he is not able to be categorized under either Class I or Class II.

Next, the Veteran also cannot be classified under Class II (a) since, in addition to not having a service-connected noncompensable condition, the evidence does not indicate that he lost the teeth in question due to dental trauma. The Board observes that the service treatment records documented an injury to the left side of his face, however, as noted, there is no evidence that he lost teeth due to this incident. There is no dental treatment for any dental trauma sustained due to the head injury. 

Finally, the evidence does not indicate that the Veteran is eligible for any other class. Specifically, there is no indication that he was a prisoner of war (POW), precluding entitlement to Class II (b) and Class II(c) treatment. There is also no indication in the record that he has a dental condition that impairs or aggravates a service-connected condition (Class III), and his overall service-connected disability rating is not 100 percent (Class IV). Moreover, he is not a Chapter 31 vocational rehabilitation trainee, nor is he receiving or due to receive VA care and treatment under Chapter 17 (Class V).

In summary, there is no basis to grant service connection for a dental disorder for VA compensation or outpatient treatment purposes as a matter of law. The Board is sympathetic to the Veteran's contentions but, unfortunately, is unable to provide a legal remedy. See Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992). Since the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.

III. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In applying these disability ratings, a veteran's entire history is to be considered. See Schafrath v. Derwinski, 1 Vet. App. 589 (1995). In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder. 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  The Board may consider whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  After careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

	A. An increased rating greater that 70 percent for PTSD from November 15, 2013

Under the General Rating Formula for PTSD, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9434.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name. Id.



As the United States Court of Appeals for the Federal Circuit explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013). The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'" Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination." 38 C.F.R. § 4.126 (a).

Historically, psychiatric examinations frequently included assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board notes that the GAF Scale has been abandoned in the updated fifth edition of the DSM.  Furthermore, in this case, GAF scores were not assigned at any point during the period on appeal.  Thus, they are not relevant for consideration in this appeal.

In a November 7, 2016, decision by the Board, it was determined that the criteria for a 70 percent disability, but no higher, for PTSD were met from June 18, 2002, to November 14, 2013.  Hence, that period of time will not be addressed below.  

At the January 2015 hearing, the Veteran testified that he continued to experience nightmares.  However, he also stated that he did not have symptoms "to the major effect to fall into that [100 percent rating] category" for PTSD.  

The Veteran has had multiple examinations during the course of this claim that have resulted in essentially similar symptoms.  In the most recent VA psychological examination in July 2016, the Veteran reported symptoms including intrusive thoughts, avoidance behaviors, negative alterations in cognitions and mood, frequent nightmares, as well as marked alterations in arousal and reactivity consistent with a PTSD diagnosis.  He further stated that his symptoms were similar to those reported at the July 2010 evaluation.  His marriage to his wife of over 30 years was stable and he enjoyed a positive relationship with his three adult children.  He reported being an outgoing person, having friends, and getting along with others.  He enjoyed occasionally being alone and his hobbies included fishing, playing the piano, golf, football, exercising, and car racing.  The Veteran worked as a part time automotive parts salesman and he reported an occasional lack of concern over his accounts, but not to a serious extent.  

The examiner noted reports of daily intrusive memories, occasional flashbacks, dissociative reactions, psychological distress and marked physiological reactions (specifically developing a cold sweat) to cues symbolizing the traumatic event, daily avoidance behaviors, persistent negative emotional state, feelings of detachment, irritable behavior and angry outbursts, daily hypervigilance, concentration difficulties, chronic moderate sleep impairment, depression, and anxiety.  The Veteran demonstrated good hygiene, normal motor skills, normal eye contact, appropriate orientation, cooperation, a pleasant and calm mood, appropriate affect, spontaneous speech, and normal thought processes. He denied suicidal or homicidal ideation, hallucinations, and overt delusional constructs aside from hearing voices.  His attention, judgment, insight, and abstract reasoning were within normal limits.  His memory appeared accurate, despite reports that his wife believed he was forgetful and his reported memory blocks related to the traumatic event.  He reported no difficulties with activities of daily living or managing his finances.  The examiner opined that the Veteran demonstrated occupational and social impairment with reduced reliability and productivity.  

The Board finds that at no point since November 15, 2013, has the Veteran displayed a total level of psychiatric impairment as indicated by symptoms such as spatial disorientation, gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation or own name. Indeed, contemporaneous records and examination reports reflect that the Veteran was consistently found to be oriented and his thought processes and thought content were consistently found to be within normal limits. In addition, total social impairment was not demonstrated, as he maintained relationships with his children, friends, and his wife. 

Additionally, while the July 2016 examiner noted that the Veteran reported occasionally experiencing difficulties at work, the Board finds this symptomatology is contemplated by the 70 percent rating criteria, which contemplates difficulty in adapting to stressful circumstances, including a work like setting. Instead, the evidence of record establishes that the Veteran periodically lost interest in his sales accounts, which more closely approximates the criteria contemplated by the 70 percent rating. 

Further, the Board notes that the Veteran reported auditory delusions at his VA examination in July 2016. The examiner noted that the delusions were not overt constructs. Therefore, while the Board recognizes that the Veteran did experience delusions, they do not rise to the severity contemplated by the 100 percent rating as persistent delusions have not been shown. 

The Board emphasizes that, in analyzing this claim, the symptoms identified in the Rating Formula have been considered not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant a higher rating for PTSD. See Mauerhan, supra. 

As indicated above, here, the collective evidence supports a finding that, since the effective date of the award of service connection, the Veteran's PTSD has been characterized by symptomatology which results in no more than occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, consistent with a 70 percent disability rating.

In assessing the severity of the disability under consideration, the Board has considered the competent lay assertions regarding symptoms experienced and observed. See Layno, supra; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Indeed, the Board has considered the lay statements of record which indicate that the Veteran experienced nightmares.  See January 2015 Hearing Testimony. The Board accepts these assertions as competent and credible and finds that this symptom is contemplated by the 70 percent rating.

To the extent that the Veteran asserts that he is entitled to a 100 percent rating for his PTSD; however, the Board finds that the criteria needed to support a higher rating is the required medical findings that are within the province of trained medical professionals. See Jones, supra.  Neither the July 2016 VA examination report, nor earlier report indicate the Veteran experienced symptoms approximating total occupational and social impairment. As such, the lay assertions are not considered more persuasive than the objective medical findings which do not support assignment of a 100 percent rating for PTSD.  

Based on the foregoing, the Board finds that the Veteran's psychiatric symptoms and functional impairment have not been shown to have resulted in more than occupational and social impairment with deficiencies in most areas from November 15, 2013.  Accordingly, his symptoms most closely approximated the currently assigned 70 percent rating, rather than the maximum, 100 percent rating. Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 70 percent for his PTSD.

	B.  Trunk Scar

Diagnostic Codes for scars other than on the head, face, or neck provide a 10 percent rating for scars that are deep or cause limited motion if the scar area exceeds 39 square centimeters.  Higher ratings are warranted for scars exceeding 77 square centimeters.  A deep scar is one associated with underlying tissue damage.  A compensable rating is warranted if a scar is superficial and does not limit motion if the scar area is 929 square centimeters or greater.  A superficial scar is one not associated with underlying tissue damage.  A compensable rating is also warranted for superficial scars that are unstable or painful on examination.  Other scars may be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2016). 

In October 2008, the scar regulations were amended effective October 23, 2008, to provide for evaluation of scars under Diagnostic Codes 7800-7802.  38 C.F.R. 
§ 4.118, effective October 23, 2008.  Diagnostic Code 7803 was eliminated.  Id.  The provisions of Diagnostic Codes 7804-7805 remained essentially unchanged. Id.  The Board notes that the regulatory changes only apply to applications received by VA on or after October 23, 2008, or if the Veteran requests review under the clarified criteria. See 73 Fed. Reg. 54708 (Sept. 23, 2008).  As the Veteran's claim preceded October 2008, the changes do not apply in this case.

In November 2002, the RO afforded the Veteran a VA examination to evaluate his left lateral trunk scar.  He reported that the scar was slightly tender when touched or pressed.  It measured .7 cm and was a bluish, subcutaneous papule consistent with a retained foreign body.  There was no objective tenderness to palpation and the scar appeared mostly asymptomatic.

In March 2005, the Veteran underwent a second VA examination for his left lateral trunk scar.  The examiner noted that the scar measured 1 cm by 1 cm and was asymptomatic, painless, soft, linear, palpated, and skin colored.  There was no adherence to underlying tissue, ulceration or breakdown of skin, inflammation, edema, or keloid formation.  

At the August 2006 hearing, the Veteran testified that the scar was not painful and did not cause functional impairment.  

In June 2008, the RO afforded the Veteran a third examination for his left lateral trunk scar.  It measured 2.5 cm by 5 mm and the skin texture was normal.  The examiner noted that the scar was painless, stable, elevated, superficial, hypopigmented, and gray in color.  There was no adherence to underlying tissue, edema, keloid formation, inflexibility or induration, or hyperpigmentation.  The scar was not deep, depressed, scaly, shiny, irregular, or atrophic.

At the January 2011 hearing, the Veteran reported that he did not experience pain, tenderness, or sensitivity due to the scar.  

The record does not support an initial compensable rating for a left lateral trunk scar.  The scar was not found to be painful or unstable on objective examination, and there is no indication that the Veteran subjectively reported such symptoms.  As such, the record does not indicate that the Veteran's left lateral trunk scar manifested as painful or unstable and, accordingly, a compensable rating is not warranted at any time during the period of the appeal.  

The Board has considered whether a higher or a separate rating is warranted under other applicable diagnostic codes.  However, the scar does not impact an area of 144 square inches (929 square centimeters) or greater and hence does not warrant a rating under Diagnostic Code 7802.  The surgical scar was also not found to be deep or nonlinear and was clearly not located on the head, face or neck; a compensable rating under Diagnostic Code 7800 or 7801 is therefore not warranted.  Finally, the Veteran has not reported and clinicians have not found that the scar causes limited motion or other loss of function.  As such, higher or separate ratings under other potentially applicable diagnostic codes are not warranted.

For the foregoing reasons, the Board concludes that the claim for an initial compensable rating for the service-connected left lateral trunk scar must be denied. In reaching this decision, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

	C.  Left Shoulder Scar

As noted above, Diagnostic Codes for scars other than on the head, face, or neck provide a 10 percent rating for scars that are deep or cause limited motion if the scar area exceeds 39 square centimeters.  Higher ratings are warranted for scars exceeding 77 square centimeters.  A deep scar is one associated with underlying tissue damage.  A compensable rating is warranted if a scar is superficial and does not limit motion if the scar area is 929 square centimeters or greater.  A superficial scar is one not associated with underlying tissue damage.  A compensable rating is also warranted for superficial scars that are unstable or painful on examination.  Other scars may be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (2016). 

An October 2008 rating decision increased the Veteran's rating for his service-connected left shoulder disability to 10 percent, effective June 28, 2008, for painful or limited motion of a major joint of group of minor joints.  For the reasons set forth below, the Board finds that a 10 percent rating was, in fact, warranted, effective August 10, 2006.

In November 2002, the RO afforded the Veteran a VA examination to evaluate his left shoulder scar.  He reported that the scar occasionally itched, but was not tender.  It measured 4 cm by .06 cm and was atrophic, mildly depressed, and non-disfiguring.  There was no limitation of motion and the scar appeared asymptomatic.

In March 2005, the Veteran underwent a second VA examination for his left shoulder scar.  The examiner noted that the scar measured 3 cm by 1 cm and was asymptomatic, painless, soft, linear, palpated, and skin colored.  There was no adherence to underlying tissue, ulceration or breakdown of skin, inflammation, cutaneous problems, edema, or keloid formation.  

At the August 2006 hearing, the Veteran testified that the left shoulder scar resulted in limited ability of movement since separation from service and that he experienced pain when lifting objects.  

In June 2008, the RO afforded the Veteran a third examination for his left shoulder scar.  It measured .5 cm by .5 cm and the skin texture was normal.  The examiner noted that the scar was painless, stable, superficial, and hypopigmented.  There was no adherence to underlying tissue, edema, keloid formation, inflexibility or induration, or hyperpigmentation.  The scar was not deep, depressed, elevated, scaly, shiny, irregular, or atrophic.

At the January 2011 hearing, the Veteran reported that he continued to experience limitation of motion when lifting objects, along with a static pain.  However, the scar was less noticeable and did not feel like it was becoming affixed.  

The record does not support a rating in excess of 10 percent for a left shoulder scar.  The scar was not found to be painful or unstable on objective examination, and there is no indication that the Veteran subjectively reported such symptoms.  As such, the record does not indicate that the Veteran's left shoulder scar manifested as painful or unstable and, accordingly, a rating in excess of 10 percent is not warranted at any time during the period of the appeal.  

The Board has considered whether a higher or a separate rating is warranted under other applicable diagnostic codes.  However, the scar does not impact an area of 144 square inches (929 square centimeters) or greater and hence does not warrant a rating under Diagnostic Code 7802.  The surgical scar was also not found to be deep or nonlinear and was clearly not located on the head, face or neck; a compensable rating under Diagnostic Code 7800 or 7801 is therefore not warranted.  As such, higher or separate ratings under other potentially applicable diagnostic codes are not warranted.

However, the Board notes that the Veteran first reported experiencing limited motion, due to his left shoulder scar, at the August 2006 Board hearing, which more nearly approximates a 10 percent rating since that date.  Thus, the 10 percent rating is warranted beginning August 10, 2006, when the evidence first showed the limitation of motion. Prior to that date, there is no showing of limited motion due to the left shoulder scar.

For the foregoing reasons, the Board concludes that the claim for a rating in excess of 10 percent for the service-connected left shoulder scar must be denied. In reaching this decision, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.

D.  Entitlement to TDIU

TDIU may be assigned when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements. If there is only one service connected disability, this disability should be rated at 60 percent or more, if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service connected disability to bring the combination to 70 percent or more. Marginal employment shall not be considered substantially gainful employment. 38 C.F.R. § 4.16 (a). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including her employment and educational history. 38 C.F.R. §4.16 (b). The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

Substantially gainful employment is "that which is ordinarily followed by the non-disabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides." Moore v. Derwinski, 1 Vet. App. 356 (1991) (quoting the VA Adjudication Procedure Manual M21-1, pt. VI, para. 50-55(8) [now para. 7.55b (7)]). It also suggests "a living wage." Ferraro v. Derwinski, 1 Vet. App. 326 (1991). The Court further defined "substantially gainful employment" as "an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income." Faust v. West, 13 Vet. App. 342 (2000). The ability to work sporadically or obtain marginal employment is not substantially gainful employment. See Moore, 1 Vet. App. at 358; 38 C.F.R. § 4.16 (a) ("marginal employment shall not be considered substantially gainful employment"). Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold. 38 C.F.R. § 4.16 (a).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. 
See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). As such, the focus of the examiner is not on whether the Veteran is unemployable due to her service-connected disabilities but the functional impairment caused solely by service-connected disabilities. VBA Fast Letter 13-13 (June 17, 2013). 

The Veteran is service-connected for PTSD, rated as 70 percent disabling; tinnitus, rated as 10 percent disabling; left shoulder scar, rated as 10 percent disabling, malaria, rated noncompensable; left eye retinal atrophy, rated noncompensable; bilateral hearing loss, rated noncompensable; left facial scars, rated noncompensable; left lateral trunk scar, rated noncompensable; chloracne, rated noncompensable; and chloracne on upper chest, rated noncompensable. The service connected disabilities currently combine to be 80 percent disabling; as such, the minimum scheduler criteria for TDIU under 38 C.F.R. § 4.16 (a) are met. 


With respect to the Veteran's education and work experience, while the Veteran did not complete and return a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) provided to him, as requested in the November 2016 Board remand, the most recent July 2016 VA examination, as well as his January 2015 hearing testimony, indicated the Veteran was employed as an automotive parts salesmen on a part time basis.  Additionally, each VA examination addressing the service connected disabilities at issue resulted in the conclusion that each such disability, alone or in concert, did not preclude employment.  The decision about employability is one that the Board ultimately makes and the evidence of record does not show that the Veteran meets the standard.  The record has shown that he has worked as a salesman; however, he failed to return documentation that would have allowed the Board to determine whether his employment met the standard of substantially gainful.  As a result, the Board must conclude that the Veteran has failed to cooperate to the full extent in the development of his claim.   VA's duty to assist is not a one-way street-and the Veteran had an obligation to assist VA by submitted the completed VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) as was requested in the most recent remand.  

To the extent that the Veteran might have difficulty finding employment, the sole fact that a claimant may have difficulty obtaining employment is not sufficient for a grant of TDIU, and a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). As such, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment. Id. In this case, the weight of the evidence is simply against the conclusion that the Veteran's service connected disabilities have rendered him incapable of working with consideration of his employment and educational history.



In short, the Board finds that the preponderance of the evidence is against the claim for TDIU; therefore, entitlement to TDIU must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7; Gilbert, 1 Vet. App. at 49.


ORDER

1. Entitlement to service connection for residuals of a stomach disorder, to include scars is denied.

2. Entitlement to service connection for residuals of a left tympanic perforation is denied.

3. Entitlement to service connection for a dental disorder, claimed as mouth and gum disabilities, is denied.

4. Entitlement to a rating in excess of 70 percent for service-connected PTSD from November 15, 2013, is denied.

5. Entitlement to an initial compensable for service-connected left lateral trunk scar is denied.

6. Entitlement to an initial 10 percent rating as of August 10, 2006 for service-connected left shoulder scar is granted.

7.  Entitlement to a rating in excess of 10 percent, since June 28, 2008, for service-connected left shoulder scar is denied.

8. Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

At the November 2002 VA examination, the Veteran stated that he experienced occasional itching of his scalp and would "scratch out" shrapnel.  In an April 2003 statement, he further reported symptoms including itching, bleeding, inflammation, and exudation of metal fragments.  

In February 2010, he submitted a statement from a private treatment provider that noted periodic episodes of tenderness, itching, and scaling of the scalp.  The treatment provider stated that foreign bodies were expelled from the scalp.

In light of the evidence submitted by the Veteran concerning the nature and severity of his potential scalp disorder, the Board finds that a new VA examination is warranted.

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.  The Board notes that treatment records dated through April 30, 2017, have been associated with the record.  Additionally, the Veteran should be given the opportunity to submit any additional evidence pertinent to his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all relevant VA treatment records dated from April 30, 2017 to the present.  

2. Contact the Veteran and request authorization to obtain any outstanding records pertinent to his claim, including any private treatment records following the proper VA procedures.  

3.  After all available records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the nature, onset, and any residuals of a left scalp disorder. The entire claims file and a copy of this Remand must be made available to the examiner and the examiner shall indicate in the report that the claims file was reviewed. X-rays must be conducted to determine the location of any remaining shrapnel fragments.  Any additional tests or studies deemed necessary should be conducted, and the results should be reported in detail.

After examining the Veteran and reviewing the claims file, the examiner should render an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any currently diagnosed residuals of a left scalp disorder had its onset in service or is related to any in-service disease, event, or injury.

The examiner's report must reflect consideration of the Veteran's entire documented medical history and assertions and all lay evidence, particularly the Veteran's testimony regarding his symptoms of itching and exudation of shrapnel fragments. 

Each opinion must be fully explained with a complete discussion of the record evidence and sound medical principles.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the RO should issue a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


